Citation Nr: 1733587	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling prior to January 3, 2013, and an evaluation in excess of 50 percent from January 4, 2013, for service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel
INTRODUCTION

The Veteran had active service from December 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the Veteran was granted service connection for PTSD with a 30 percent evaluation effective August 6, 2008.

The RO subsequently increased the Veteran's evaluation to 50 percent effective January 4, 2013, in a January 2013 rating decision.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As, there are higher evaluations available for the service-connected PTSD and the increased evaluation does not cover the entire period of appeal, the Veteran's claim is still in controversy and shall continue to be adjudicated by the Board.  The title on the caption page has been amended to reflect these findings.

The Veteran was provided with a hearing on May 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file and reviewed accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Any pertinent evidence submitted by the Veteran or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id.  

The Board further notes that, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last supplemental statement of the case (SSOC) without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  The Board notes that, as the Veteran's appeal was perfected in March 2013, this new provision would apply, as it is after the February 2013 effective date.  Therefore, the Veteran would not need to provide a waiver for this evidence and it could be considered in the first instance by the Board.

However, it is also noted that, currently, VA has not interpreted the aforementioned amendment to extend to evidence that was not submitted by the Veteran, such as evidence that was suggested by a submission, but gathered separately pursuant to the duty to assist.  Here it appears that the RO independently developed evidence that is relevant to the Veteran's claim for the increased evaluation of his PTSD by virtue of recently obtained VA outpatient treatment records in March 2017 and May 2017.  These records detail treatment for the Veteran's PTSD since his last VA examination and treatment records referenced in the January 2017 SSOC.  In particular, the Veteran's records appear to discuss worsening symptoms for the Veteran's PTSD, such as increases in depression, isolation, and difficulty coping.  As such, the Board finds that these records are pertinent to the inquiry at hand in regard to the Veteran's claims for an increased evaluation for PTSD.

The Veteran did not submit the evidence in question (i.e. the VA Medical records).  Rather, this evidence was developed by VA based upon its duty to assist.  As such, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration in this case, as he was not the originator of this evidence submission.  Furthermore, there is no indication in the claims file that the Veteran has any objections, either explicitly or constructively, to this evidence being first reviewed by the AOJ.  As such, the claim should be remanded so that the RO may review this evidence in light of the Veteran's appeal and consider it accordingly.

Additionally, it is noted that the Veteran testified at his May 2017 hearing that he had been experiencing worsened symptoms due to his PTSD, to specifically include memory loss.  A review of the Veteran's last 2016 VA examination of record does not reveal any discussion of such symptoms.  As such, it appears that this record may reflect a worsening of the Veteran's disability and such must be properly determined.  Furthermore, the Veteran indicated that he may not have been totally forthcoming about his symptoms with the VA examiner, as he did not completely understand the nature of the examination.  However, the Veteran has indicated that, if he were scheduled for a new examination, he would fully cooperate, as he understands why it is necessary to be forthcoming.

Although the 2016 VA examination was adequate at its respective time, its contrast with the potential showings of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2016).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The evidence shows a potential for worsening symptoms since the 2016 VA examination.  As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's PTSD, to include whether it now includes additional symptoms such as memory loss.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO should review the Veteran's March 2017 and May 2017 VA outpatient social work records in the first instance.

2. The Veteran should also be afforded a new VA examination to determine the nature, severity, and extent of his current PTSD.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must consider the Veteran's lay testimony in rendering a decision.

In particular, the VA examiner should review the Veteran's recent psychiatric treatment notes.  Additionally, consideration should be afforded as to whether the Veteran has now developed memory loss as a result of his PTSD.  The Veteran's lay statements should be given adequate consideration in this regard.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

